Citation Nr: 1810851	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to presumed exposure to an herbicide agent and/or as secondary to posttraumatic stress disorder (PTSD) or diabetes mellitus type II.  

2.  Entitlement to service connection for Parkinson's disease, to include as due to presumed exposure to an herbicide agent.  

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 12, 2012, and increased disability ratings in excess of 30 percent from July 12, 2012 and in excess of 20 percent from January 14, 2014.  

4.  Entitlement to an increased disability rating in excess of 70 percent for PTSD prior to August 18, 2012.  

5.  Entitlement to an initial compensable disability rating for prurigo nodularis.  

6.  Entitlement to an initial compensable disability rating for prurigo nodularis body scar.  

7.  Entitlement to an initial compensable disability rating for prurigo nodularis neck scar.  

8.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.  

9.  Entitlement to an effective date earlier than October 9, 2002 for the grant of service connection for prurigo nodularis.  

10.  Entitlement to an effective date earlier than June 18, 2012 for the grant of service connection for prurigo nodularis neck scar.  

11.  Entitlement to an effective date earlier than January 24, 2011 for the grant of service connection for diabetic nephropathy.  

12.  Entitlement to an effective date earlier than January 24, 2011 for the grant of service connection for diabetic retinopathy.  

13.  Entitlement to an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the left upper extremity.  

14.  Entitlement to an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the right upper extremity.  

15.  Entitlement to an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the left lower extremity.  

16.  Entitlement to an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the right lower extremity.  

17.  Entitlement to an effective date earlier than May 6, 2008 for the grant of a total disability rating based upon individual unemployability (TDIU).  

18.  Entitlement to an effective date earlier than May 6, 2008 for the grant of basic eligibility to Dependents' Educational Assistance (DEA) benefits.  

19.  Entitlement to an effective date earlier than January 24, 2011 for the grant of SMC based upon housebound status.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969, including active service in the Republic of Vietnam from March 1967 to March 1968.  

These matters come to the Board of Veterans' Appeals (Board) from May 2009, January 2011, March 2011, January 2012, September 2012, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

During the pendency of the appeal, a January 2016 rating decision granted an effective date earlier of October 9, 2002 for the grant of service connection for prurigo nodularis body scar and an increased 10 percent disability rating for prurigo nodularis neck scar, effective June 18, 2012.  While this was considered a full grant of benefits regarding his earlier effective date claim, his increased rating claim for prurigo nodularis scar remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A January 2014 rating decision granted an increased disability rating to 70 percent for bilateral hearing loss from January 14, 2014; however, a subsequent November 2016 rating decision assigned a decreased 20 percent disability rating for bilateral hearing loss effective January 14, 2014, in addition to terminating entitlement to a TDIU rating, effective August 18, 2012.  Notably, these actions do not constitute a "reduction" per se, as the Veteran's overall compensation was not reduced, and he remained in receipt of a scheduler 100 percent combined disability rating from July 12, 2011.  As such, the notice provisions of 38 C.F.R. § 3.105 (2017) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); see also VAOPGCPREC 71-91 (Nov. 7, 1991).  

Additionally, a May 2017 rating decision granted the Veteran's previously appealed claims of entitlement to earlier effective dates for the grant of service connection for diabetes mellitus type II and the grant of an increased 20 percent disability rating for diabetes mellitus type II; as such, these matters are no longer before the Board on appeal.  

These matters were most recently remanded by the Board in September 2015 for additional development.  As the requested development has been completed, the matters are returned to the Board for adjudication.  However, as discussed below, the Board finds there has not been substantial compliance with its prior remand directives regarding the Veteran's claims of entitlement to service connection for hypertension and Parkinson's disease such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the issues of entitlement to service connection for hypertension, to include as due to presumed exposure to an herbicide agent and/or as secondary to PTSD or diabetes mellitus type II, and Parkinson's disease, to include as due to presumed exposure to an herbicide agent, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, the Board notes that the Veteran had previously appealed separate claims of entitlement to an effective date earlier prior to January 14, 2014 for the grant of an increased 70 percent disability rating for bilateral hearing loss and entitlement to an effective date earlier prior to August 18, 2012 for the grant of an increased 100 percent disability rating for PTSD.  However, such claims are encompassed by the appealed issues of entitlement to increased evaluations during the same appeal period, and for the sake of clarity, the Board has characterized the issues as they are listed on the title page of this decision.  The Board finds no harm to the Veteran by this action, as Board will consider the related effective dates when evaluating the Veteran's increased rating claims.  


FINDINGS OF FACT

1.  Prior to July 12, 2012, bilateral hearing loss was manifested by no worse than Level IV hearing loss in the left ear and Level II hearing loss in the right ear.  

2.  From July 12, 2012 to January 14, 2014, bilateral hearing loss was manifested by no worse than Level VI hearing loss in the left ear and Level IV hearing loss in the right ear.  

3.  From January 14, 2014, bilateral hearing loss was manifested by no worse than Level V hearing loss in the left and right ears.  

4.  Prior to August 18, 2012, PTSD was manifested by psychiatric symptoms which are most nearly approximated by occupational and social impairment with deficiencies in most areas, without total occupational and social impairment.  

5.  For the entire period on appeal, prurigo nodularis was manifested by no worse than a skin condition which affected less than 5 percent of total body area and less than 5 percent of exposed areas, with no more than topical therapy required.  

6.  For the entire period on appeal, prurigo nodularis body scar was manifested by no worse than a residual scar without pain, instability, or other limitation of motion or function.  

7.  For the entire period on appeal, prurigo nodularis neck scar was manifested by no worse a hypopigmented left neck scar without pain, instability, or other limitation of motion or function.  

8.  For the entire period on appeal, disabilities have not rendered him unable to care for most of his daily personal needs without the regular aid and attendance of another person.  

9.  The Veteran's claim of entitlement to service connection for prurigo nodularis was received by VA on October 9, 2002, and the record contains no statement, communication, or other information from the Veteran, prior to October 9, 2002, that can reasonably be construed as constituting a claim of entitlement to service connection for prurigo nodularis.  

10.  Prurigo nodularis residual neck scar was first documented upon VA examination on June 18, 2012.  

11.  Diabetic nephropathy was first documented within a January 24, 2011 VA treatment note.  

12.  Diabetic retinopathy was first documented within a January 24, 2011 VA treatment note.  

13.  Diabetic neuropathy of the upper and lower extremities was first documented within an April 26, 2011 VA treatment note.  

14.  Prior to May 6, 2008, the Veteran was not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  

15.  Effective May 6, 2008, but no earlier, the Veteran's TDIU rating makes him eligible for Dependents' Educational Assistance (DEA) benefits.  

16.  Prior to January 24, 2011, the Veteran was not permanently housebound by reason of his service-connected disabilities, and his service-connected disabilities did not meet the percentage requirements for an award of statutory housebound SMC prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss prior to July 12, 2012, and increased disability ratings in excess of 30 percent from July 12, 2012 and in excess of 20 percent from January 14, 2014, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2. 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100, 4.86 (2017).  

2.  The criteria for a disability rating in excess of 70 percent for PTSD prior to August 18, 2012 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).  

3.  The criteria for an initial compensable disability rating for prurigo nodularis have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2. 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2017).  

4.  The criteria for an initial compensable disability rating for prurigo nodularis body scar have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2. 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7805 (2017).  

5.  The criteria for an initial compensable disability rating for prurigo nodularis neck scar have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2. 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7800 (2017).  

6.  The criteria for SMC based upon the need for aid and attendance have not been met for any period on appeal.  38 U.S.C. §§ 1114(l); 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(b); 3.352(a) (2017).  

7.  The criteria for an effective date earlier than October 9, 2002 for the grant of service connection for prurigo nodularis have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).  

8.  The criteria for an effective date earlier than June 18, 2012 for the grant of service connection for prurigo nodularis neck scar have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).  

9.  The criteria for an effective date earlier than January 24, 2011 for the grant of service connection for diabetic nephropathy have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).  

10.  The criteria for an effective date earlier than January 24, 2011 for the grant of service connection for diabetic retinopathy have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).  

11.  The criteria for an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).  

12.  The criteria for an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).  

13.  The criteria for an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).  

14.  The criteria for an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).  

15.  The criteria for an effective date earlier than May 6, 2008 for the grant of a TDIU rating have not been met.  38 U.S.C. §§ 5107, 5110 (2011); 38 C.F.R. § 3.400, 4.16 (2017).  

16.  The criteria for an effective date earlier than May 6, 2008 for the grant of basic eligibility to DEA benefits have not been met.  38 U.S.C. §§ 3501, 3512, 5107, 5113 (2012); 38 C.F.R. §§ 3.102, 3.157, 3.400, 3.807(a), 21.3021 (2017).  

17.  The criteria for an effective date earlier than January 24, 2011 for the grant of SMC based upon housebound status have not been met.  38 U.S.C. §§ 1114(s); 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Initial/Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  In every instance where the schedule does not provide a compensable evaluation, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the Veteran's initial and increased rating claims discussed herein, the Board has considered the relevant appeal periods, as well as whether any additional staged rating periods are warranted.  

II.A.  Increased Rating - Bilateral Hearing Loss  

The Veteran's service-connected bilateral hearing loss is currently rated as noncompensable, or 0 percent disabling, from October 9, 2002, as 30 percent disabling from July 12, 2012, and as 20 percent disabling from January 14, 2014, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2017).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  The Rating Schedule also recognizes exceptional patterns of hearing impairment; however, the evidence of record fails to document such hearing loss severity in this instance.  See 38 C.F.R. § 4.86 (2017).  

Turning to the evidence of record during the appeal period, a VA audiology examination in July 2010 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  



HERTZ

1000
2000
3000
4000
Average
LEFT
30
30
40
55
39
RIGHT
35
35
40
50
40

The Veteran's speech recognition scores based on the Maryland CNC Test were 72 percent in the left ear and 84 percent in the right ear.  The Veteran further reported functional impact upon his usual occupation and daily activity due to difficulty communicating.  

A subsequent VA audiology examination in July 2011 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
70
75
70
75
73
RIGHT
60
70
80
85
74

The Veteran's speech recognition scores based on the Maryland CNC Test were 32 percent in the left ear and 28 percent in the right ear.  Notably, the examiner stated that the Veteran's puretone threshold test results were obtained with poor reliability, and his speech recognition scores may not be a true representation of actual speech recognition; as such, the examiner recommended reevaluation with a different provider to ascertain or confirm the Veteran's hearing thresholds.  

A January 2014 VA audiology examination revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
LEFT
50
60
80
80
68
RIGHT
55
60
75
85
69

The Veteran's speech recognition scores based on the Maryland CNC Test were 48 percent in the left ear and 28 percent in the right ear.  Notably, the examiner indicated that the Veteran's puretone threshold test results were valid for rating purposes; however, his speech recognition scores were not appropriate because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc. that make the combined use of puretone average and speech discrimination scores inappropriate.  The Veteran reported functional impact upon his ordinary conditions of daily life, including the ability to work, in that his hearing loss resulted in difficulty hearing in most listening situations and an inability to understand others.  

In order to determine the appropriate disability rating for the Veteran's bilateral hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

Based upon the July 2010 VA examination results, Table VI assigns Roman numeral IV to the left ear and Roman numeral II to the right ear.  As such, Table VII indicates that a noncompensable, or 0 percent, disability rating is warranted.  38 C.F.R. § 4.85(e).  

To evaluate the July 2011 VA examination results, the Board has utilized Table VIa, as the July 2011 examination reflected exceptional patterns of hearing loss and the examiner indicated that the speech recognition scores were unreliable.  See 38 C.F.R. § 4.85(c).  Based on the above results, Table VIa assigns Roman numeral VI to the left ear and Roman numeral VI to the right ear.  As such, Table VII indicates that a 30 percent disability rating is warranted.  38 C.F.R. § 4.85(e).  

Similarly, the January 2014 examiner stated that the use of speech recognition scores was not appropriate, so the Board has again utilized Table VIa.  See 38 C.F.R. § 4.85(c).  Based upon the above results, Table VIa assigns Roman numeral V to the left and right ears.  As such, Table VII indicates that a 20 percent disability rating is warranted.  38 C.F.R. § 4.85(e).  

The Board has also considered the additional VA and private treatment records within the claims file; however, while they document the Veteran's ongoing general complaints of hearing difficulty, they do not contain specific audiologic results; therefore, they are of little probative value in the context of the Veteran's increased rating claim for his service-connected bilateral hearing loss.  As discussed above, disability ratings for hearing loss are determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann, 3 Vet. App. at 349.  

Similarly, the Board has considered the lay evidence of record, which is probative insofar as is reports observable symptoms, such as difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that such lay statements assert entitlement to an increased disability rating, they are less probative than the objective evidence of record discussed herein which permit the required mechanical application of the Rating Schedule to numeric designations assigned based upon audiometric test results.  See Lendenmann, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 12, 2012, and increased disability ratings in excess of 30 percent from July 12, 2012 and in excess of 20 percent from January 14, 2014.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Increased Rating - PTSD  

The Veteran's service-connected PTSD is currently rated as 70 percent disabling from May 6, 2008 and prior to August 18, 2012, under DC 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2017).  

Under the applicable rating criteria, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

VA treatment records from May 2008 document that the Veteran reported psychiatric symptoms including anxiousness, avoidance, intrusive thoughts, and nightmares.  The examining physician diagnosed PTSD with a GAF score of 50 which rendered him "totally and permanently disabled."  In October 2008, it was noted that his PTSD seemed to be getting worse, with memory problems.  In September 2010, the Veteran's assigned GAF score remained 50, and it was again noted that he was "totally and permanently disabled" due to PTSD.  In December 2010, his assigned GAF score was decreased to 45 based upon his reported preference for social isolation.  

Upon VA PTSD examination in December 2010, the Veteran reported current psychiatric symptoms including sleep impairment, social isolation and withdrawal, lack of trust, intrusive thoughts, anger, irritability, road rage which precluded driving for over 20 years, and a history of violent behavior; however, he denied a history of suicide attempts.  He further reported a 23-year marriage to his current wife, which he described as "okay."  Upon mental status examination, the Veteran appeared alert and oriented, with appropriate appearance, hygiene, and behavior; anxious mood; and normal communication, speech, and concentration.  He reported panic attacks once per week, without a history of delusions, hallucinations, or compulsive behavior.  Thought processes and judgment were appropriate and unimpaired.  Short term memory was mildly impaired as he forgot names, directions, and recent events.  There was no suicidal or homicidal ideation.  The examiner noted symptoms attributable to PTSD including intrusive thoughts, social withdrawal, anger, and irritability.  The VA examiner diagnosed PTSD with a current GAF score of 50 and concluded that best description of the Veteran's current psychiatric impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation due to symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss such as forgetting names, directions or recent events.  The examiner further noted that the Veteran was currently unable to establish and maintain effective work/school and social relationships due to social isolation, anxiety, anger, and irritability.  The examiner also identified difficulty maintaining effective family role functioning due to the Veteran's easy irritability, intermittent inability to perform recreation or leisurely pursuits, and difficulty understanding complex commands.  

Notably, the December 2010 VA examiner reviewed VA treatment records which document that the Veteran's VA treating physician had previously assigned a GAF score of 50 and concluded that the Veteran was permanently disabled due to his PTSD; however, as explained above, the December 2010 VA examiner did not find that the Veteran's PTSD resulted in total occupational and social impairment.  This conclusion was based upon a reasoned rationale, whereas the treating VA physician's conclusion of total and permanent disability was unsupported by any rationale; therefore, the Board affords more probative weight to the conclusions of the December 2010 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, VA treatment records during the period document that the Veteran's psychiatric symptoms were relatively stable.  Upon mental status examination in October 2011, his speech and thoughts were normal and goal-directed, with some memory impairment, but no suicidal or homicidal ideation.  The treating physician assigned a GAF score of 45 and again noted that the Veteran was totally and permanently disabled due to PTSD, without further explanation.  Notably, upon follow up in March 2012, the Veteran was upset that VA had discussed appointing a fiduciary for him because he believed that he was competent to handle his financial affairs.  The physician noted that the Veteran's PTSD was baseline, with ongoing social avoidance, irritability, and mild memory problems.  Upon mental status examination, speech and thoughts were normal, with some mild memory impairment, but without suicidal or homicidal ideation.  The physician maintained the previously assigned GAF score of 45 and his notation that the Veteran was totally and permanently disabled due to PTSD, but he also opined somewhat conversely that the Veteran did not require a fiduciary to be appointed.  

Based upon a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 70 percent for PTSD prior to August 18, 2012.  

Significantly, the probative evidence of record, including as discussed above, does not document that the Veteran's psychiatric symptoms have resulted in total occupational and social impairment for any period on appeal, or that his manifested psychiatric symptoms were of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  The Veteran is still married and while he has difficulty maintaining effective relationships, such does not equate to total social impairment.  Additionally, the inability to establish effective relationships is contemplated by the 70 percent rating.  There must be both total occupational and total social impairment to warrant the 100 percent rating.  Thus, even if the Board accepted that the Veteran was totally occupationally impaired due to PTSD, he has not been totally socially impaired during the appeal period.  He has been married to his wife for more than 20 years, and having an "okay" relationship is not indicative of total social impairment.  As such, the Board concludes that the Veteran's psychiatric symptoms from his PTSD with MDD are most closely approximated by the currently assigned 70 percent disability rating for the entire period on appeal.  See 38 C.F.R. § 4.130, DC 9410.  As the preponderance of evidence weighs against his claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

II.C.  Initial Ratings - Prurigo Nodularis/Body Scar/Neck Scar  

The Veteran's service-connected prurigo nodularis is rated as noncompensable from October 9, 2002 under DC 7806, regarding dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2017).  His service-connected prurigo nodularis body scar is rated as noncompensable from October 9, 2002 under DC 7805.  Id., DC 7805.  Finally, his service-connected prurigo nodularis neck scar is rated as 10 percent disabling from June 18, 2012, under DC 7800.  Id., DC 7800.  

Under DC 7806, a noncompensable disability rating is warranted for dermatitis or eczema affecting less that 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  Id.  A 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.  Alternatively, the condition is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801-05), depending upon the predominant disability.  Id.  

Under DC 7805, other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  

Under DC 7800, disfigurement of the head, face, or neck are rated based upon 8 characteristics of disfigurement:  (1) scar 5 or more inches (13 or more cm. ) in length, (2) scar at least on-quarter inch (0.6 cm. ) wide at widest part, (3) surface contour of scar elevated or depressed on palpation,  (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note 1 (2015).  

A 10 percent disability rating is warranted with one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

A 30 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  

A 50 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  

A maximum schedular 80 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.  

VA treatment records document treatment for the Veteran's various dermatology conditions.  In February 2003, the Veteran reported using various creams to treat an itchy skin condition with draining blisters; an examination documented some healing forearm sores which were assessed as a chronic skin disorder.  In May 2003, a physical examination revealed bilateral lateral neck hypopigmented smooth macules without inflammatory papules, erosions, or comedomes.  In April 2006, the results of a biopsy revealed acanthosis with hyperkeratosis and focal punctate excoriation consistent with prurigo nodularis without malignancy.  July 2006 VA treatment records note onychomycosis and dermatophytosis of the skin, with subsequent discussion of possible diagnoses including dermatitis, urticarial, and prurigo nodularis.  

Upon VA examination in July 2010, the Veteran reported a skin condition on his arms, shoulders, neck, and hands, with symptoms of exudation, ulcer formation, itching, and odor.  A physical examination did not reveal acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis; however, the examiner did note bilateral toenail onychomycosis which affected less than 1 percent of total body areas and no exposed areas.  There was a nonlinear scar of the posterior trunk in the upper back region measuring 0.5 cm by 0.5 cm with noted skin breakdown, but without pain, underlying tissue damage, edema, keloid formation, disfigurement, or other limitation of motion or function.  

Upon subsequent VA examination in June 2012, the Veteran reported that his skin condition started as an itch and spread to itchy nodules on his back, arms, and neck.  He reported constant treatment with creams and Aveeno.  A physical examination revealed that the Veteran's prurigo nodularis covered less than 5 percent of the total body area and less than 5 percent of exposed areas, with isolated excoriated papules on the posterior scalp, arms, and back.  Additionally, the examiner noted a 1.5 cm linear scar on the right shoulder and a 1 cm by 1 cm hypopigmented left neck scar resulting from prurigo nodularis which were not painful or unstable and did not result in limitation of function.  

Based upon the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to compensable initial disability ratings for prurigo nodularis with a residual body scar and neck scar.  

In order to warrant an initial compensable disability rating under DC 7806, the Veteran's prurigo nodularis would need to affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  However, the evidence of record, including as discussed above, does not document that the Veteran's skin condition was severe enough to warrant an initial compensable disability rating for any period on appeal.  Notably, the June 2012 VA examiner documented that his prurigo nodularis affected less than 5 percent of the entire body and exposed areas; moreover, while the Veteran reported constant topical treatment, there is no probative evidence that his condition required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for any period on appeal.  As such, a compensable disability rating is not warranted for his prurigo nodularis under DC 7806.  Id.  

Additionally, as directed by DC 7806, the Board has also considered whether an increased disability rating is warranted for any period on appeal under DCs 7800-05 regarding disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801-05); however, the Board notes that the evidence of record, including as discussed above, documents that the Veteran's predominant skin disability of prurigo nodularis is most closely approximated by the assigned disability rating under DC 7806 for dermatitis or eczema.  See 38 C.F.R. § 4.118, DCs 7800-06.  Moreover, as discussed below, the evidence of record does not document that residual scars from prurigo nodularis warrant compensable disability ratings for any period on appeal.  Id.  

In order for his service-connected prurigo nodularis body scar to warrant a compensable disability rating under DC 7805, there must be some resulting limitation of function; however, the evidence of record, including as discussed above, does not document that his body scar has resulted in limitation or impairment of function for any period on appeal.  As such, a compensable disability rating is not warranted under DC 7805.  Id., DC 7805.  Additionally, his body scar has not been found to be painful or unstable upon repeated physical examinations; therefore, a compensable disability rating is not warranted under DC 7804.  Id., DC 7804.  

Similarly, in order for prurigo nodularis neck scar to warrant a compensable disability rating under DC 7800, it must result in a least one characteristic of disfigurement.  Id., DC 7800.  However, such disfigurement was not shown upon repeated examinations throughout the appeal period.  While the scar was noted to be hypopigmented, it does not cover the required surface area; therefore, a compensable disability rating is not warranted.  Id.  

The Board has also considered the lay evidence of record, which is probative insofar as it describes observable symptomatology, such as rashes and other skin conditions, see Layno, 6 Vet. App. at 469; however, such statements are less probative than the objective evidence discussed above regarding the resulting severity of prurigo nodularis and residual scars.  See Jandreau, 492 F.3d at 1376-77.  To the extent that the Veteran asserts his condition is more severe than is documented, the Board finds that such statements are inconsistent with the objective VA examinations, and as such, his reports are of little probative value in the context of his claim for an increased disability rating for his service-connected skin disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In conclusion, as the preponderance of evidence weighs against the Veteran's claims of entitlement to compensable initial disability ratings for prurigo nodularis with a residual body scar and neck scar, there is no reasonable doubt to be resolved, and the claim for increase is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

III.  SMC - Aid and Attendance  

An increased rate of compensation in the form of special monthly compensation (SMC) is provided at the rates set forth in 38 U.S.C. § 1114 (2012) under certain circumstances as specified in that section.  Relevant to this claim, SMC at the rate provided under 38 U.S.C. § 1114(l) is payable when a Veteran due to service-connected disability is permanently bedridden, blind or with visual acuity of 5/200 or less in both eyes, or in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b) (2017).  

The following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  

Upon VA PTSD examination in December 2010, a VA examiner opined that the Veteran was not in need of aid and attendance due to his PTSD, nor was he substantially confined to his dwelling and the immediate premises.  

VA treatment records from February 2011 document the Veteran's report that he was able to perform self-care and was independent with activities of daily living.  

A March 2011 VA examination documents the Veteran's diagnoses of legal blindness, cognitive impairment, diabetes mellitus, and hypertension.  He retained the ability to feed himself, to bathe, and to tend to hygiene needs.  He did not need nursing home care but required assistance preparing meals, managing medication, and managing finances due to his legal blindness.  He was able to leave his home once per day with a companion.  

Based upon the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to SMC based on the need for aid and attendance.  While the Board acknowledges that the Veteran requires some assistance during the day from his wife, such evidence does not establish that the Veteran is in need for regular aid and attendance of another person to dress or undress himself, to keep himself ordinarily clean and presentable, to attended to the wants of nature, and to protect him from the hazards or dangers incident to his daily environment.  Given the above, SMC based on the need for the regular aid and attendance of another person is not warranted.  See 38 U.S.C. § 1114 (l), (s); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  As such, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

IV.  Earlier Effective Dates - Generally  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2017).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

IV.A.  Earlier Effective Date - Prurigo Nodularis  

The Veteran claims entitlement to an effective date earlier than October 9, 2002 for the grant of service connection for prurigo nodularis.  

Significantly, a review of the claims file reveals that there exists no communication that could reasonably be construed as a formal or informal claim for service connection for prurigo nodularis prior to October 9, 2002, when the Veteran submitted his claim on appeal.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than October 9, 2002 is warranted, the appeal for an effective date earlier is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date earlier than October 9, 2002 for the grant of service connection for prurigo nodularis is not warranted, there is no reasonable doubt to be resolved, and the appeal is denied.  38 U.S.C. §§ 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017); Gilbert, supra.  

IV.B.  Earlier Effective Date - Prurigo Nodularis Neck Scar  

The Veteran next claims entitlement to an effective date earlier than June 18, 2012 for the grant of service connection for prurigo nodularis neck scar.  

The Board has considered the Veteran's assertion that his claim arose out of his initial October 9, 2002 claim for benefits for a skin condition, including of his neck.  Notably, however, the evidence of record, including as discussed herein, documents that a prurigo nodularis residual neck scar first manifested upon VA examination on June 18, 2012.  

Although the Veteran reported a skin condition on his neck upon VA examination in July 2010, the concurrent physical examination did not a neck scar.  Similarly, VA treatment records do not document onset of a residual neck scar at any time prior to the June 18, 2012.  The Board has considered the Veteran's lay statements to the alternative that the evidence documents that his neck scar had onset prior to the June 18, 2012 VA examination; however, to the extent that such statements are inconsistent with the evidence of record which do not document a neck scar upon objective examinations prior to June 18, 2012, such statements are afforded no probative value.  See Caluza, 7 Vet. App. 498.  

As such, given the above, the Board finds that the proper effective date assigned for the Veteran's prurigo nodularis neck scar is June 18, 2012, when it was first documented during an objective VA skin and scars examination.  As such, this is the date entitlement arose to service connection for his prurigo nodularis neck scar.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  As the preponderance of evidence weighs against the Veteran's claim of entitlement to an effective date earlier than June 18, 2012 for the grant of service connection for prurigo nodularis neck scar, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400; Gilbert, supra.  

IV.C.  Earlier Effective Dates - Diabetic Nephropathy/Diabetic Retinopathy  

The Veteran also claims entitlement to an effective date earlier than January 24, 2011 for the grants of service connection for diabetic nephropathy and diabetic retinopathy.  

As above, the Board is mindful that the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

Notably, a review of the evidence of record does not document a diagnosis of diabetic nephropathy or diabetic retinopathy prior to January 24, 2011.  Rather, a VA treatment note from that date is the first documented instance or notation of such conditions.  

As such, the Board finds that January 24, 2011 is the date entitlement arose for the Veteran's diabetic retinopathy and diabetic nephropathy.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the preponderance of evidence weighs against the Veteran's claims of entitlement to an effective date earlier than January 24, 2011 for the grants of service connection for diabetic nephropathy and diabetic retinopathy, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400; Gilbert, supra.  

IV.D.  Earlier Effective Dates - Diabetic Neuropathy, All Extremities  

The Veteran also claims entitlement to an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the bilateral upper  and lower extremities.  

Notably, a review of the evidence of record does not document that the Veteran's diabetic neuropathy had onset prior to April 26, 2011.  Rather, a VA treatment note from that date is the first documented instance or notation of such condition.  

The Board has considered the Veteran's reports of numbness and tingling in his hands and feet; however, such statements are competent only insofar as they report observable symptomatology.  See Layno, supra.  To the extent that such statements assert that diabetic neuropathy had onset prior to the April 26, 2011, they are of no probative value as the Veteran lacks medical expertise to diagnose a complex condition related to the Veteran's diabetes.  See Jandreau, supra.  

As such, there is no probative evidence that the Veteran's diabetic neuropathy first manifested prior to April 26, 2011, which is the date entitlement arose.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the preponderance of evidence weighs against the Veteran's claims of entitlement to an effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the bilateral upper  and lower extremities, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400; Gilbert, supra.  

IV.E.  Earlier Effective Date - TDIU  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling from October 9, 2002, 70 percent disabling from May 6, 2008, and 100 percent disabling from August 18, 2002), prostate cancer (rated as 100 percent disabling from March 31, 2016), diabetes mellitus type II (rated as 10 percent disabling from May 6, 2008 and as 20 percent disabling from February 19, 2010), diabetic nephropathy (rated as 30 percent disabling from January 24, 2011), diabetic retinopathy (rated as 10 percent disabling from January 24, 2011), diabetic neuropathy of the right and left lower extremities (each rated as 10 percent disabling from April 26, 2011), diabetic neuropathy of the right and left upper extremities (each rated as 20 percent disabling from April 26, 2011), bilateral hearing loss (rated as noncompensable from October 9, 2002, as 30 percent disabling from July 12, 2011, and as 20 percent disabling from January 14, 2014), tinnitus (rated as 10 percent disabling from October 19, 2002), prurigo nodularis (rated as noncompensable from October 9, 2002), prurigo nodularis body scar (rated as noncompensable from October 9, 2002), prurigo nodularis neck scar (rated as 10 percent disabling from June 18, 2012), and erectile dysfunction (rated as noncompensable from March 31, 2016).  

The Veteran's combined disability rating is 60 percent from October 9, 2002, 80 percent from May 6, 2008, 90 percent from January 24, 2011, and 100 percent from July 12, 2011.  As such, he meets the threshold criteria for consideration of a TDIU rating from May 6, 2008, but no sooner.  See 38 C.F.R. § 4.16(a).  While failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b); as discussed below, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation at any time during the appeal period prior May 6, 2008.  

The Board notes that Social Security Administration (SSA) disability records document that the Veteran was found to be disabled for SSA purposes as of February 17, 1993 due to a nonservice-connected primary head injury.  

Thus, between the time that the Veteran was awarded service connection in 2002 and the award of a TDIU, the five disabilities for which the Veteran was service connected were PTSD, bilateral sensorineural hearing loss, tinnitus, prurigo nodularis, and body scar.  Only the PTSD and tinnitus were in receipt of compensable ratings.  The main contention by the Veteran is at the PTSD prevented him from working.  

In the August 2006 VA psychiatric examination, the examiner specifically noted the Veteran's impairment due to dementia and post-concussive syndrome and that it appeared that this disability caused more impairment to the Veteran.  The examiner assigned GAF score of 57, which contemplates moderate difficulty in social or occupational functioning.  At the August 2007 VA examination, the Veteran reported that he had not worked for approximately 20 years and that he was mentally incapable of working.  However, the Board finds it probative that prior to May 6, 2008, the Veteran's PTSD was rated no worse than 50 percent disabling, which contemplates occupational and social impairment with reduced reliability and productivity.  Additionally, the August 2007 VA examiner found that the Veteran had difficulty establishing and retaining effective work relationships because he did not like or trust people; however, this does not equate to a finding that the Veteran was precluded from securing or following a substantially gainful occupation.  In fact, the August 2007 VA examiner assigned a GAF score of 70, which contemplates mild or some difficulty in social or occupational functioning psychiatric examinations.  GAF scores of 57 and 70 are not indicative of a finding that the Veteran was unable to obtain and retain gainful employment based on PTSD.    

Given the above, the Board finds that the preponderance of evidence weighs against the Veterans' claim of entitlement to an effective date earlier than May 6, 2008 for the grant of a TDIU rating.  While the evidence documents some occupational impairment prior to that date, the preponderance of evidence does not document that entitlement to a TDIU rating arose prior to May 6, 2008, or in other words, that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to May 6, 2008.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.400, 4.16.  The fact the Veteran has been unemployed during the appeal period at times, or has had difficulty obtaining employment, is insufficient to warrant a TDIU rating prior to May 6, 2008.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  The facts do not support a finding that the Veteran's PTSD, bilateral sensorineural hearing loss, tinnitus, prurigo nodularis, and body scar prevented the Veteran from obtaining and sustaining gainful employment between 2002 and May 2008.

In conclusion, the preponderance of evidence does not document that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to May 6, 2008.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  


IV.F.  Earlier Effective Date - DEA  

The Veteran also claims entitlement to an effective date prior to May 6, 2008 for the grant of eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. § 3500 et seq., based upon his argument, discussed above, that he is entitled to an effective date earlier for the grant of a TDIU rating.  

For the purposes of educational assistance under 38 U.S.C. § 3500 et seq., the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3501, 3510 (2012); 38 C.F.R. §§ 3.807(a), 21.3021 (2017).  

As discussed above, the Board denied an effective date earlier prior to May 6, 2008 for the grant of the Veteran's TDIU rating; as such, the Veteran's claim of entitlement to an effective date earlier prior to May 6, 2008 for the grant of eligibility for DEA benefits must also be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.  As such, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

IV.G.  Earlier Effective Date - SMC, Housebound  

Finally, the Veteran claims entitlement to an effective date earlier than January 24, 2011 for the grant of SMC based upon housebound status.  

SMC at the rate provided under 38 U.S.C. § 1114(s) is payable where a Veteran has a single service-connected disability rated as 100 percent disabling and either additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is otherwise "permanently housebound" by reason of such disability or disabilities.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).  One is permanently housebound when substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the war or clinical area, and it is reasonably certain that the disability or disabilities wand resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d) (2017).  

In this case, the Veteran was granted entitlement to SMC based upon statutory housebound status from January 24, 2011.  Significantly, however, prior to that date, the Veteran did not meet the schedular percentage requirements described above to warrant SMC based upon statutory housebound criteria, nor was he actually permanently housebound due to his service-connected disabilities prior to January 24, 2011.  

As such, his claim of entitlement to an effective date earlier than January 24, 2011 for the grant of SMC based upon housebound status must be denied as a matter of law.  See Sabonis, supra.  As such, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

ORDER

An initial compensable disability rating for bilateral hearing loss prior to July 12, 2012, and increased disability ratings in excess of 30 percent from July 12, 2012 and in excess of 20 percent from January 14, 2014 are denied.  

An increased disability rating in excess of 70 percent for PTSD prior to August 18, 2012 is denied.  

An initial compensable disability rating for prurigo nodularis is denied for the entire period on appeal.  

An initial compensable disability rating for prurigo nodularis body scar is denied for the entire period on appeal.  

An initial compensable disability rating for prurigo nodularis neck scar is denied for the entire period on appeal.  

SMC based upon the need for aid and attendance is denied for the entire period on appeal.  

An effective date earlier than October 9, 2002 for the grant of service connection for prurigo nodularis is denied.  

An effective date earlier than June 18, 2012 for the grant of service connection for prurigo nodularis neck scar is denied.  

An effective date earlier than January 24, 2011 for the grant of service connection for diabetic nephropathy is denied.  

An effective date earlier than January 24, 2011 for the grant of service connection for diabetic retinopathy is denied.  

An effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the left upper extremity is denied.  

An effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the right upper extremity is denied.  

An effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the left lower extremity is denied.  

An effective date earlier than April 26, 2011 for the grant of service connection for diabetic neuropathy of the right lower extremity is denied.  

An effective date earlier than May 6, 2008 for the grant of a TDIU rating is denied.  

An effective date earlier than May 6, 2008 for the grant of basic eligibility DEA benefits is denied.  

An effective date earlier than January 24, 2011 for the grant of SMC based upon housebound status is denied.  


REMAND

Although the Board regrets the additional delay, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for hypertension and Parkinson's disease; specifically, upon remand, the RO must obtain adequate addendum opinions which properly consider the Veteran's claims with consideration of all relevant evidence of record.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Significantly, and as pointed out by the Veteran's attorney within a May 2016 submission, the March 2016 VA hypertension examination report does not adequately address the Veteran's claim that his current hypertension is due to his presumed exposure to herbicide agents during active service in Vietnam or his lay statements regarding his hypertension, as directed by the prior September 2015 Board remand.  See Stegall, 11 Vet. App. 268.  While the March 2016 examiner provided the conclusory opinion that the Veteran's hypertension was "less likely than not incurred in or caused by the claimed in-service injury, event, or illness (includes consideration of Agent Orange exposure in Vietnam)," there was no included rationale as to how this opinion was formed.  Moreover, the Board is mindful that in 2008 the National Academy of Sciences concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure, see 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010); additionally, this finding was reaffirmed within a more recent 2014 update of the National Academies of Sciences, Engineering, and Medicine.  See National Academies of Sciences, Engineering, and Medicine, Veterans and Agent Orange: Update 2014 (2016).  This suggestive evidence of an association between hypertension and herbicide exposure, as well as the Veteran's lay statements regarding the progression of his hypertension, must properly be considered by a medical opinion upon remand.  

Regarding the Veteran's claim of entitlement to service connection for Parkinson's disease, the Board notes that a March 2016 VA examination documents a diagnosis of Parkinson's disease based upon mild bilateral upper extremity tremors and severe sleep disturbance; however, there was no date of diagnosis provided.  In May 2016, the same VA examiner clarified that the Veteran's symptoms of tremors, rigidity, joint locking, and dementia were all characteristics of Parkinson's disease, which he noted was diagnosed in 2014.  However, a subsequent June 2016 VA opinion concluded that evidence of record did not support a diagnosis of Parkinson's disease in the Veteran, or that his neurologic symptoms were otherwise caused by active service; rather, the examiner stated that the Veteran's memory and cognitive decline and gait disturbance began abruptly after a closed head trauma incident in 1993.  

Given the conflicting opinions above, the Board finds that a clarifying addendum opinion would be helpful prior to adjudication of the Veteran's claim.  Additionally, the Board is mindful that the 2014 update of the National Academies of Sciences, Engineering, and Medicine concluded that there was no rational basis for exclusion of individuals with Parkinson-like symptoms from the service-related category denoted as Parkinson disease, and that to exclude a claim for a condition with Parkinson-like symptoms, the onus should be on VA on a case-by-case basis to definitively establish the role of a recognized etiologic factor other than the herbicides sprayed in Vietnam.  See National Academies of Sciences, Engineering, and Medicine, Veterans and Agent Orange: Update 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion regarding the Veteran's claim of entitlement to service connection for hypertension.  If the examiner deems that a full VA examination is required, schedule the Veteran for a full VA hypertension examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  A full and detailed rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  

Specifically, the examiner must opine as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active service, including his presumed exposure to herbicides in Vietnam.  In rendering this particular opinion, the examiner must specifically consider and discuss all relevant evidence of record, including the 2008 and 2014 NAS updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure and the Veteran's lay statements regarding his hypertension.  

2.  Obtain an addendum VA medical opinion regarding the Veteran's claim of entitlement to service connection for Parkinson's disease.  If the examiner deems that a full VA examination is required, schedule the Veteran for a full VA examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  A full and detailed rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  

Specifically, the examiner must opine whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active service, including his presumed exposure to herbicides in Vietnam.  In rendering this particular opinion, the examiner must specifically consider and discuss all relevant evidence of record, including the conflicting findings within the March and May 2016 VA opinions and the June 2016 VA opinion, as well as the 2014 NAS update which concluded that there was no rational basis for exclusion of individuals with Parkinson-like symptoms from the service-related category denoted as Parkinson disease, and that to exclude a claim for a condition with Parkinson-like symptoms, the onus should be on VA on a case-by-case basis to definitively establish the role of a recognized etiologic factor other than the herbicides sprayed in Vietnam.  

3.  After the above development, review the resulting opinions to ensure their adequacy.  If any resulting opinion is inadequate for any reason, take any corrective steps warranted.  

4.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for hypertension and Parkinson's disease.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and allow a reasonable opportunity to response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


